IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               November 2, 2016 Session

             MICHAEL ALLEN SPROUSE v. TIFFANY DOTSON

                Appeal from the Juvenile Court for Robertson County
                        No. 12-34800       Joel Perry, Judge
                     ___________________________________

              No. M2016-00841-COA-R3-JV – Filed November 18, 2016
                     ___________________________________


This appeal requires us to interpret a version of a juvenile court statute effective prior to
July 1, 2016. A juvenile court magistrate held a hearing on competing petitions to
modify a parenting plan filed by a child‟s parents. The magistrate announced her ruling
from the bench at the conclusion of the hearing but did not enter a written order until
several days later. Mother, dissatisfied with the magistrate‟s ruling, filed a request for a
rehearing before a juvenile court judge. Mother filed her request within five days of the
entry of the magistrate‟s order but ten days after the hearing before the magistrate. The
juvenile court concluded that mother‟s request for rehearing was untimely and confirmed
the magistrate‟s findings and recommendations as an order of the juvenile court. Because
we conclude that the time for requesting a rehearing ran from the entry of the
magistrate‟s written order, mother‟s request for rehearing was timely. Therefore, we
reverse.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Reversed
                               and Case Remanded

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and RICHARD H. DINKINS, J., joined.

Terrance E. McNabb, Pleasant View, Tennessee, for the appellant, Tiffany Dotson.

John E. Evans, Springfield, Tennessee, for the appellee, Michael Allen Sprouse.
                                       OPINION

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       Tiffany Dotson (“Mother”) and Michael Allen Sprouse (“Father”) are the parents
of a child. On January 5, 2015, a magistrate of the Juvenile Court of Robertson County,
Tennessee, held a hearing on separate petitions related to the child: a petition for civil
contempt and modification of parenting plan filed by Father and a counter-petition to
modify parenting plan and child support filed by Mother. Although there is no transcript
in the record from the hearing, Mother and Father agree that the magistrate announced
her ruling from the bench and directed Father‟s counsel to prepare a proposed written
order.

       On January 14, 2016, the magistrate signed a written order containing her findings
and recommendations. The magistrate found a material change of circumstance had
occurred that warranted a change in the existing parenting plan for the child. In light of
the material change of circumstance, the magistrate named Father the primary residential
parent of the child and adopted Father‟s proposed parenting plan. The magistrate also
ordered Mother to pay child support in accordance with the child support guidelines.

      In addition to the ruling, the order contained language in bold type above the
magistrate‟s signature. The language included the following statements:

            Pursuant to Tenn. Code Ann. § 37-1-107, this becomes an order
      of the Juvenile Court if an appeal is not filed within five (5) days,
      excluding Saturdays, Sundays, and legal holidays, from the date this
      order is entered. This order may be appealed to the Juvenile Court
      Judge by filing a request for rehearing with the Juvenile Court Clerk
      within said five (5) day period.

       The day after the magistrate signed the order, Mother filed a pro se request for
rehearing and motion to set. In making her request, she used a form provided for that
purpose by the juvenile court. The form included a section entitled “NOTICE to
Requestor of Rehearing/RIGHTS TO APPEAL,” which included the following language:

      Tennessee Code Annotated § 37-1-107 allows you to request a Rehearing
      before the Juvenile Judge by the filing of a Request for Rehearing &
      Motion to Set within five (5) days of entry of the Order by the Magistrate,
      excluding non judicial days.

      Pursuant to Tennessee Code Annotated § 37-1-107, if you do not file a
      Request for Rehearing & Motion to Set within five (5) days of entry of the
      judgment by the Magistrate, the Order of the Magistrate becomes the final
                                         2
      decree of the Juvenile Court and you cannot get a Rehearing before the
      Juvenile Judge. You may appeal the final confirmed Order of the Juvenile
      Magistrate or Juvenile Judge within ten (10) days of the filing of the Order,
      excluding non judicial days.

Despite this language, the same day the request for rehearing was filed by Mother, the
juvenile court judge signed an order stating that the magistrate‟s order had been
reviewed, had become the order of the juvenile court, and was confirmed.

       Later, the juvenile court dismissed Mother‟s request for rehearing as untimely.
The court found that “[t]he final hearing was conducted on January 5, 2016, with bench
order announced on the record by the Magistrate and in effect immediately on same day
[, and] [t]he Request for Re-hearing has exceeded the statutory 5 days pursuant to T.C.A.
§ 37-1-107.”

        Mother, acting pro se and later through counsel, moved twice to set aside the order
dismissing her request for rehearing. The juvenile court denied each motion. In the latter
of the two denials, the court made the following pertinent conclusions of law:

   4. The Mother seeks relief based on ROBERTSON COUNTY JUV. CT. LOCAL R.
      25 stating that a notice of appeal must be set five days from entry of the
      order by the magistrate. Also the Mother relies on TENN. R. JUV. P. 4,
      which states that a request for a rehearing may be made “within five
      judicial days of the transmittal to the judge of the written findings and
      recommendations of the magistrate.” It is this Court‟s common practice for
      the magistrate to announce the “order” on the record from the bench and
      completes [sic] written findings the day of hearing and submits [sic] those
      to the Juvenile Judge. No evidence was presented to this Court to suggest
      this procedure did not occur in this case. Therefore, the Mother‟s time for
      rehearing extinguished five (5) days from the actual hearing. The Court
      further takes guidance from the advisory commission comments in TENN.
      R. JUV. P. 4, which states that a request for rehearing should be within five
      days “of the hearing before the referee.”

   5. The Mother also seeks relief under Tenn. Code Ann. § 37-1-107(d)(e),
      which states that a request for a rehearing may be filed “within five (5) days
      thereafter.” The Court affirms its previous two orders in finding the
      Mother‟s request for a rehearing was not timely filed within five (5) days of
      the hearing before the magistrate.

   6. The Court agrees there is some argument some ambiguity exists amongst
      all the rules regarding when the request for rehearing shall be filed, but
      finds that the previous two orders of this Court denying the Mother‟s
                                          3
       request for a rehearing are a valid interpretation of the rules viewed in their
       totality.

Mother filed a timely appeal.

                                         II. ANALYSIS

       Mother presents a single issue for review, namely whether the juvenile court erred
in dismissing her request for a rehearing on the basis that the request was untimely. The
resolution of the issue requires the application of statutory text to the circumstances of
this case. “Every application of a text to particular circumstances entails interpretation.”
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 53
(2012) (citing Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed 60 (1803)).
Statutory interpretation and the application of a statute to undisputed facts present a
question of law, which we review de novo with no presumption of correctness. Kyle v.
Williams, 98 S.W.3d 661, 663-64 (Tenn. 2003).

       When called upon to answer a question of statutory interpretation, our goal is to
“carry out legislative intent without broadening or restricting the statute beyond its
intended scope.” Harris v. Haynes, 445 S.W.3d 143, 146 (Tenn. 2014) (quoting Johnson
v. Hopkins, 432 S.W.3d 840, 848 (Tenn. 2013)). We start by looking to the language of
the statute, and if it is unambiguous, we apply the plain meaning and look no further.
Thurmond v. Mid-Cumberland Infectious Disease Consultants, PLC, 433 S.W.3d 512,
517 (Tenn. 2014); State v. Hawkins, 406 S.W.3d 121, 131 (Tenn. 2013). In doing so, we
must avoid any “forced or subtle construction that would limit or extend the meaning of
the language.” Keen v. State, 398 S.W.3d 594, 610 (Tenn. 2012) (quoting Eastman
Chem. Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004)). Only when the language of a
statute is ambiguous do we turn to the broader statutory scheme, legislative history, or
other sources for clarity in meaning. Thurmond, 433 S.W.3d at 517. A statute is
ambiguous where it “can reasonably have more than one meaning.” Brundage v.
Cumberland Cnty., 357 S.W.3d 361, 365 (Tenn. 2011) (quoting Lee Med., Inc. v.
Beecher, 312 S.W.3d 515, 527 (Tenn. 2010)).

       The statute at issue, Tennessee Code Annotated § 37-1-107, is part of the juvenile
courts chapter of the Tennessee Code. The statute authorizes a juvenile court judge to
appoint one or more magistrates to hear cases. The statute also sets forth the effect of a
magistrate‟s findings and recommendation and the procedure for seeking review of those
findings and recommendations. The version of the statute1 applicable to this case
provides, in pertinent part, as follows:

       1
          In 2016, the Legislature amended Tennessee Code Annotated § 37-1-107 by rewriting
subsections (b) through (g). The statute as amended took effect on July 1, 2016. 2016-1 Tenn. Code
Ann. Adv. Legis. Serv. 265 (ch. 716) (Lexis/Nexis).
                                                4
               (b) The judge may direct that any case or class of cases shall be
       heard in the first instance by the magistrate in all cases wherein the juvenile
       court has jurisdiction in the manner provided for the hearing of cases by the
       court.
               (c) A magistrate has the same authority as the judge to issue any and
       all process. The magistrate in the conduct of the proceedings has the
       powers of a trial judge.
               (d) Upon the conclusion of the hearing in each case, the magistrate
       shall transmit to the judge all papers relating to the case, together with the
       magistrate‟s findings and recommendations in writing. Any hearing by a
       magistrate on any preliminary matter is final and not reviewable by the
       judge of the juvenile court, except on the court‟s own motion. The setting
       of bond in detention hearings and any matter that is a final adjudication of a
       juvenile shall not be construed to be a preliminary matter under this section
       and are reviewable by the judge of the juvenile court upon request or upon
       the court‟s own motion as provided in this section.
               (e) Any party may, within five (5) days thereafter, excluding
       nonjudicial days, file a request with the court for a hearing by the judge of
       the juvenile court. The judge may, on the judge‟s own motion, order a
       rehearing of any matter heard before a magistrate, and shall allow a hearing
       if a request for such hearing is filed as herein prescribed. Unless the judge
       orders otherwise, the recommendation of the magistrate shall be the decree
       of the court pending a rehearing.

Tenn. Code Ann. § 37-1-107 (2014).

       In dismissing Mother‟s request for a rehearing, the juvenile court focused on
subsection (e) of Tennessee Code Annotated § 37-1-107. Specifically, the court
interpreted the word “thereafter” in the phrase “within five (5) days thereafter” to refer to
the conclusion of the hearing before the magistrate. The court also noted the “common
practice” for magistrates to announce their “order” from the bench and to make and
transmit written findings on the same day as the hearing.

       Our reading of subsections (d) and (e) of the statute leads us to the conclusion that
a request for a rehearing must be made within five days after the magistrate transmits to
the juvenile court judge “all papers relating to the case, together with the magistrate‟s
findings and recommendations in writing.” Id. Thus, a written order setting forth the
magistrate‟s ruling must be filed before “all papers relating to the case” can be
transmitted to the juvenile court judge. Only this reading gives effect to every word of
the statute, as we must in interpreting a statute. See General Care Corp. v. Olsen, 705
S.W.2d 642, 646 (Tenn. 1986).

                                             5
       Our interpretation of the statute is further buttressed by the former Rules of
Juvenile Procedure,2 which were “designed to implement the purposes of the juvenile
court law.” Tenn. R. Juv. P. 1(c). At the time Mother requested a rehearing, Rule 4
provided that “[a]ny party may, within five judicial days of the transmittal to the judge of
the written findings and recommendations of the magistrate, file a request with the court
for a hearing by the judge of the juvenile court.” Id. 4(c)(1) (emphasis added).

        Because we conclude that the time period for requesting a rehearing ran from the
magistrate‟s written findings and recommendations, Mother timely requested a rehearing
by filing her request on January 15, 2016. Although “common practice” may have been
for magistrates to complete and submit written findings the day of hearing, as the record
reflects, common practice was not followed in this instance. The magistrate signed her
written findings and recommendations on January 14, 2016, and they were filed with the
juvenile court the following day. As a result of her request filed the same day as the
written findings and recommendations, Mother was entitled to a de novo hearing before
the juvenile court judge. See Kelly v. Evans, 43 S.W.3d 514, 515 (Tenn. Ct. App. 2000)
(“[T]he language in the Statute, „shall allow a hearing‟ contemplates a traditional de novo
hearing.”).

                                        III. CONCLUSION

      For the foregoing reasons, we reverse the order of the juvenile court, and we
remand with instructions for the juvenile court judge to conduct a de novo hearing.


                                                      _________________________________
                                                      W. NEAL MCBRAYER, JUDGE




       2
         The General Assembly ratified amendments to the Rules of Juvenile Procedure effective July 1,
2016. H. Res. 145 & S. Res. 79, 109th Gen. Assemb., Reg. Sess. (Tenn. 2016).
                                                  6